


Exhibit 10.11

 

DATED 10 JULY 2009

 

VIRGIN MEDIA LIMITED

 

and

 

Andrew Barron

 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

 

Page

 

 

 

 

 

1

 

DEFINITIONS AND INTERPRETATION

 

1

2

 

TERM OF EMPLOYMENT

 

2

3

 

DUTIES

 

2

4

 

HOURS OF WORK

 

3

5

 

GRATUITIES

 

3

6

 

CODES OF CONDUCT

 

3

7

 

REMUNERATION

 

4

8

 

PENSION SCHEME

 

5

9

 

OTHER BENEFITS

 

6

10

 

COMPANY CAR ALLOWANCE

 

7

11

 

EXPENSES

 

7

12

 

ANNUAL LEAVE

 

7

13

 

ILLNESS

 

8

14

 

RESTRICTIONS DURING EMPLOYMENT

 

8

15

 

INTELLECTUAL PROPERTY

 

9

16

 

CONFIDENTIALITY

 

9

17

 

DATA PROTECTION

 

10

18

 

DEDUCTIONS FROM SALARY

 

11

19

 

HEALTH AND SAFETY

 

11

20

 

ENTITLEMENT TO WORK IN THE UK

 

11

21

 

MONITORING

 

11

22

 

TERMINATION OF EMPLOYMENT

 

12

23

 

SUSPENSION AND GARDEN LEAVE

 

13

24

 

TERMINATION AND RETURN OF COMPANY PROPERTY

 

14

25

 

RECONSTRUCTION OR AMALGAMATION

 

15

26

 

RESTRICTIONS AFTER EMPLOYMENT

 

15

27

 

SEVERABILITY

 

18

28

 

THIRD PARTIES

 

18

29

 

NOTICES

 

18

30

 

STATUTORY INFORMATION

 

19

 

--------------------------------------------------------------------------------


 

31

 

MISCELLANEOUS

 

19

32

 

CHANGES TO TERMS AND CONDITIONS

 

19

SCHEDULE 1

 

21

 

 

Statement Of Particulars Pursuant To The Employment Rights Act 1996

 

21

SCHEDULE 2

 

 

 

 

Certificate of Compliance

 

22

 

--------------------------------------------------------------------------------


 

THIS DEED is made on 10 July 2009

 

BETWEEN:

 

(1)                                  Virgin Media Limited whose registered
office is at 160 Great Portland Street, London, W1W 5QA (the “Company”); and

 

(2)                                  Andrew Barron (the “Executive”).

 

RECITAL

 

The Company shall employ the Executive and the Executive shall serve the Company
as Chief Customer and Operations Officer on the following terms and subject to
the following conditions (the “Agreement”):

 

NOW THIS DEED WITNESSES:

 

1                                          DEFINITIONS AND INTERPRETATION

 

1.1                                 In this Agreement unless the context
otherwise requires the following expressions shall have the following meanings:

 

“Compensation Committee”

 

the Compensation Committee of Virgin Media Inc.;

 

“Garden Leave”

 

any period during which the Company has exercised its rights under clause 23.2;
and

 

“Group”

 

the Company, its holding company (as defined in Section 736 of the Companies Act
1985) (including, without limitation, Virgin Media Inc.) and its group
undertakings (as defined in Sections 258 and 259 of the Companies Act 1985) from
time to time and “Group Company” means any one of them.

 

1.2                                 Any reference to a statutory provision shall
be deemed to include a reference to any statutory modification or re-enactment
of it.

 

1.3                                 The headings in this Agreement are for
convenience only and shall not affect its construction or interpretation.

 

1.4                                 References in this Agreement to a person
include a body corporate and an incorporated association of persons and
references to a company include any body corporate.

 

1.5                                 Where appropriate, references to the
Executive include his personal representatives.

 

1

--------------------------------------------------------------------------------


 

2                                          TERM OF EMPLOYMENT

 

2.1                                 The employment of the Executive shall be
deemed to have commenced on 17 March 2008 and (subject to termination as
provided below) shall be for an indefinite period terminable by either party
giving to the other 12 months notice in writing.  With effect from the date of
this Agreement, all previous employment agreements shall cease to have effect.

 

2.2                                 Notwithstanding clause 2.1 above the
employment of the Executive shall automatically terminate on the day when the
Executive reaches age 65.

 

2.3                                 The Executive represents and warrants that
he is not bound by or subject to any contract, court order, agreement,
arrangement or undertaking which in any way restricts or prohibits him from
entering into this Agreement or performing his duties under it and undertakes to
indemnify the Company against any claims, costs, damages, liabilities or
expenses which the Company may incur as a result of any claim that he is in
breach of any such obligations.

 

3                                          DUTIES

 

3.1                                 The Executive shall during his employment
under this Agreement:

 

3.1.1                        perform the duties and exercise the powers which
the Chief Executive Officer may from time to time properly assign to him in his
capacity as Chief Customer and Operations Officer in connection with the conduct
and management of the business of any Group Company (including serving on the
board of such Group Company or on any other executive body or any committee of
such a company);

 

3.1.2                        report directly to the Chief Executive Officer or
Acting Chief Executive Officer of the Group;

 

3.1.3                        do all in his power to promote, develop and protect
the business of the any Group and at all times and in all respects conform to
and comply with the proper and reasonable directions and regulations of the
Group;

 

3.1.4                        devote the whole of his working time and attention
to the duties assigned to him;

 

3.1.5                        faithfully and diligently serve the Group;

 

3.1.6                        act in the best interests of the Group;

 

3.1.7                        comply with his fiduciary duties;

 

3.1.8                        not enter into any arrangement on behalf of the
Group which is outside its normal course of business or his normal duties or
which contains unusual or onerous terms; and

 

2

--------------------------------------------------------------------------------


 

3.1.9                        report the wrongdoing (including acts of
misconduct, dishonesty, breaches of contract, fiduciary duty, company rules or
the rules of the relevant regulatory bodies) whether committed, contemplated or
discussed by any other director or member of staff of any Group Company of which
the Executive was aware to the General Counsel and/or Chief People Officer
immediately, irrespective of whether this may involve some degree of self
incrimination.

 

3.2                                 The Executive shall give such information
regarding the affairs of the Group as senior management shall require, and in
any event, report regularly and keep senior management informed.

 

3.3                                 The Executive’s normal place of work will be
Bartley Wood Business Park, Bartley Way, Hook, RG27 9UP. The Executive agrees
that he may however work in any place within the United Kingdom, which the
Company may reasonably require and he may be required to travel abroad when
required by the Group for the proper performance of his duties.

 

4                                          HOURS OF WORK

 

4.1                                 The Executive will comply with the Group’s
normal hours of work and will also work such additional hours as are reasonably
necessary to perform his duties.  He will not receive any further remuneration
for any hours worked in addition to the normal working hours.

 

4.2                                 The Executive agrees that the performance of
his duties pursuant to this Agreement may require him to work more than 48 hours
per week and consents to opt out of that part of the Working Time Regulations
1998 which limits the working week to a maximum of 48 hours averaged over 17
weeks.  The Executive may withdraw this consent to work more than 48 hours per
week by giving not less than three months’ notice to the General Counsel or
Chief People Officer.

 

5                                          GRATUITIES

 

5.1                                 The Executive shall not directly or
indirectly accept any commission, rebate, discount or gratuity in cash or in
kind from any person who has or is having or is likely to have a business
relationship with any Group Company unless the gratuity is of minimal value and
only made on an occasional basis.

 

5.2                                 Notwithstanding clause 5.1 above, the
Executive shall register any such gratuity on the Gifts and Hospitality
Register, whether or not any such gift or hospitality is accepted.  Details of
the Gifts and Hospitality Register are available from Human Resources or via the
Group Risk and Human Resources intranet sites.

 

6                                          CODES OF CONDUCT

 

6.1                                 The Executive shall comply (and procure that
his spouse and minor children shall comply) with all applicable rules and
regulations of the NASDAQ Exchange and the laws of the United States of America
applicable to any Group Company, including without limitation the regulations of
the U.S. Securities and Exchange Commission,

 

3

--------------------------------------------------------------------------------


 

and any other codes, rules or regulations of any other relevant regulatory
authority in the UK, USA or any other relevant jurisdiction from time to time in
relation to the holding or trading of shares, debentures or other securities.

 

6.2                                 The Executive shall comply with any Codes of
Conduct of the Group (including but not limited to the Group’s Code of Conduct
together with the Code of Ethics for Principle Executive and Senior Officers of
Virgin Media Inc. and the Group’s Insider Trading Policy) from time to time in
force and any other relevant regulatory authority.  The Company may require from
time to time questionnaires or other forms to be completed by the Executive in
connection with these Codes of Conduct and other policies; the Executive agrees
to complete these forms in a timely fashion.

 

6.3                                 The Executive shall sign the Group’s
Certificate of Compliance in relation to any such codes; a copy of the
Certificate is appended to this Agreement under Schedule 2.  In the event that
the Company requires further certifications, the Executive agrees to comply in a
timely fashion.

 

7                                          REMUNERATION

 

7.1                                 The Company shall pay to the Executive a
salary at the rate of three hundred and thirty thousand pounds (£330,000) gross
per year subject to deductions for income tax and national insurance
contributions and inclusive of any fees payable to him by reason of his holding
any Office in any Group Company.

 

7.2                                 The Executive’s salary shall accrue from day
to day and be payable by equal monthly instalments in arrears on or about the
26th of each month.

 

7.3                                 The Executive’s salary shall be reviewed
once in every year.  The undertaking of a salary review does not confer a
contractual right (whether express or implied) to any increase in salary and the
Executive acknowledges that any salary increase is at the discretion of the
Company.

 

7.4                                 The Executive is eligible to participate in
such bonus scheme as the Group may from time to time nominate subject to the
rules of such scheme as amended from time to time.  The payment of any bonus
together with any amount payable is at the Group’s absolute discretion and may
from time to time be determined by the Group. A bonus if awarded may be in cash,
shares (restricted or otherwise) of Virgin Media Inc. or options or phantom
options over such shares or a mixture thereof at the discretion of the
Compensation Committee.  Any bonus payment will not be part of the contractual
remuneration or fixed salary hereunder.  Details of the bonus scheme will be
communicated to the Executive separately.

 

7.5                                 The entitlement to and payment of any bonus
is conditional upon the Executive being employed and not having given notice on
the last calendar day of the month in which the bonus is paid (currently
March).  The Executive acknowledges that the termination of the Executive’s
employment whether lawful or unlawful prior to the last calendar day of the
relevant bonus period shall not in any circumstance give rise to a claim by the
Executive for compensation in lieu of such bonus or compensation

 

4

--------------------------------------------------------------------------------


 

to cover the loss of opportunity to earn such bonus. In the event that the
Company improves this policy for senior executives, it will consider application
of that policy to the Executive.

 

7.6                                 If the Compensation Committee determines
that the Executive’s gross negligence, fraud or other misconduct has contributed
to the Group having to restate all or a portion of its financial statements the
Compensation Committee may if it determines in its sole judgment that it is in
the Group’s interest to do so require reimbursement by the Executive of any
payment made under any bonus scheme where: (1) the payment under that bonus
scheme was predicated upon achieving certain financial results that were
subsequently the subject of a restatement of Group financial statements filed
with the U.S. Securities and Exchange Commission and/or the satisfaction of
financial results or other performance metric criteria which the Compensation
Committee subsequently determined were materially inaccurate; (2) the
Compensation Committee determines that the Executive’s gross negligence, fraud
or other misconduct contributed to the need for the restatement and/or
inaccuracy; and (3) a lower bonus payment or award would have been made to the
Executive based upon the restated financial results or accurate financial
results or performance metric criteria.  In any such case the Compensation
Committee may, to the extent permitted by applicable law, recover from the
Executive, whether or not he remains in employment with the Group, the amount by
which the Executive’s bonus payment/award for the relevant period exceeded the
lower payment/award, if any, that would have been made based on the restated
financial results or accurate financial results or performance metric criteria. 
The Executive agrees that he will upon demand by the Group repay to the Group
the sum so demanded within 21 days of receiving the demand for payment and
whether or not he remains the employee of the Group together with interest
whichever is the greater of 5% or 1% above the Bank of England minimum lending
rate from time to time from the date of the bonus payment or award to the date
of actual repayment.

 

8                                          PENSION SCHEME

 

8.1                                 The Executive will be eligible to become a
member of the Company’s group pension plan (“Pension Plan”), to which the
Company shall contribute the amount of 12% of base salary, which amount may be
increased from time to time in accordance with prevailing Company limits and the
rules of the Pension Plan, as amended from time to time, and subject to the
approval of the Compensation Committee if applicable.  The Executive will be
contracted into the State Second Pension (S2P) unless the Executive opts to
contract-out or contracting-out is a requirement of the Executive’s plan.   The
Executive’s contributions will be deducted from monthly salary payments and
passed on to the Pension Plan provider.   At any time the Company may elect to
suspend or terminate operation of the Pension Plan and replace them with another
arrangement(s). An outline description of the terms of the Pension Plan, are set
out in a member’s guide.  A copy of this document is available from Human
Resources or may be available on the Group intranet site.

 

5

--------------------------------------------------------------------------------


 

9              OTHER BENEFITS

 

9.1                                 The Executive may participate in the
following schemes:

 

9.1.1                        a private medical expenses scheme providing such
cover for the Executive and his spouse/partner and children as defined in the
rules of the scheme as the Company may from time to time notify to the
Executive.  This benefit will be subject to deduction of tax in line with HM
Revenue & Customs requirements;

 

9.1.2                        subject to the applicable waiting period, a salary
continuance or long-term disability insurance scheme providing such cover for
the Executive as the Company may from time to time notify to him;

 

9.1.3                        a private dental insurance scheme providing such
cover for the Executive and his spouse/partner as the Company may from time to
time notify to the Executive.  This benefit will be subject to the deduction of
tax in line with Inland Revenue requirements;

 

9.1.4                        a life insurance scheme under which a lump sum
benefit shall be payable on the Executive’s death while this Agreement
continues; the benefit of which shall be paid to such dependants of the
Executive or other beneficiary as the trustees of the scheme select at their
discretion, after considering any beneficiaries identified by the Executive in
any expression of the Executive’s wishes delivered to the trustees before his
death.  The benefit is equal to 4 times the Executive’s annual gross earnings at
his death but annual gross earnings for this purpose shall not exceed the
relevant limits prescribed by the Company from time to time.  The Executive is
required to complete all necessary paperwork to ensure eligibility to full
benefit under the scheme.  The Company accepts no liability should full payment
not be made on the basis that the Executive has failed to complete the requisite
paperwork.  The Executive may be required to undergo examinations by a medical
examiner appointed or approved by the Company in connection with the operation
of the scheme; and/or

 

9.1.5                        a personal accident insurance scheme providing such
cover for the Executive as the Company may from time to time notify to him.

 

9.2                                 Benefits under any insurance scheme shall be
subject to the rules of the scheme(s) and the terms of any applicable insurance
policy and are conditional upon the Executive complying with and satisfying any
applicable requirements of the insurers.  Copies of these rules and policies and
particulars of the requirements shall be provided to the Executive on request. 
The Company shall not have any liability to pay any benefit to the Executive
under any insurance scheme unless it receives payment of the benefit from the
insurer under the scheme.  The Company reserves the right to amend or withdraw
any insurance scheme at its discretion from time to time.

 

6

--------------------------------------------------------------------------------


 

9.3                                 Any insurance scheme which is provided for
the Executive is also subject to the Company’s right to alter the cover provided
or any term of the scheme or to cease to provide (without replacement) the
scheme at any time.

 

9.4                                 The provision of any insurance scheme does
not in any way prevent the Company from lawfully terminating this Agreement in
accordance with the provisions of this Agreement even if to do so would deprive
the Executive of membership of or cover under any such scheme.

 

10                                    COMPANY CAR ALLOWANCE

 

The Company shall provide the Executive with a non-pensionable car allowance of
£1041.66 gross per month payable monthly in arrears (£12,500 annually) together
with payment of salary pursuant to clause 7.  Full details are contained in the
Perk Car Policy which is available on the Group intranet site.  The Company
reserves the right to review and amend these policies at any time.  It is a
condition of the Executive’s employment that the Executive retains a current
full driving licence (valid in the UK) and complies with the rules of the
prevailing Perk Car Policy.  If the Executive fails to comply with these
rules or is disqualified from driving for any period, the Company reserves the
right to dismiss the Executive immediately without compensation in accordance
with the Company’s Disciplinary Policy and Procedures.

 

11                                    EXPENSES

 

The Company shall reimburse or procure that the Executive is reimbursed all
expenses properly incurred in accordance with the Company’s Travel and Expenses
policy in force from time to time and available on the Group intranet site or
from Human Resources.

 

12                                    ANNUAL LEAVE

 

12.1                           The Executive is entitled to 28 days holiday with
pay every calendar year in addition to bank and other public holidays.  The
Company’s holiday year runs from 1 January to 31 December.

 

12.2                           The Company may refuse to allow the Executive to
take holiday in circumstances where it would be inconvenient to the business
(including bank or public holidays).  The Company reserves the right to refuse
holiday (including holiday that has previously been approved) up to and
including the day before the holiday is due to be taken.  In such circumstances
the Company will however attempt to give as much notice as reasonably possible.

 

12.3                           If either party serves notice to terminate the
employment the Company may require the Executive to take any accrued but unused
holiday entitlement during the notice period (whether or not the Company has
exercised its rights under clause 23.2).

 

7

--------------------------------------------------------------------------------

 

12.4                           In all other respects unless detailed above, the
Executive is subject to the terms of the Company’s annual leave policy which is
available on the Group intranet site or from Human Resources.

 

13                                    ILLNESS

 

13.1                           If the Executive is absent from work due to
sickness or injury, the Executive may be eligible for Company sick pay, which is
payable at the Company’s absolute discretion.  Subject to this discretion and
provided the Executive complies with the Sickness Absence Policy requirements,
the Executive will be paid according to the Executive’s normal basic salary
rate.  Further details are set out in the Company’s Sickness Absence Policy
which is available on the Group intranet site or can be obtained from Human
Resources.

 

13.2                           If the Executive is incapable of performing his
duties by reason of injury sustained wholly or partly as a result of negligence,
nuisance or breach of any statutory duty on the part of a third party and the
Executive recovers an amount by way of compensation for loss of earnings from
that third party, he shall immediately pay that part of such amount to the
Company which relates to loss of earnings for the period during which he was
paid by the Company but unable to perform his duties under the Agreement.

 

13.3                           The Company shall be entitled to require the
Executive to undergo examinations from time to time by a medical adviser
appointed or approved by the Company and the Executive authorises the medical
adviser and/or will provide such consents as are necessary to disclose to the
Company the results of such examinations.

 

14                                    RESTRICTIONS DURING EMPLOYMENT

 

14.1                           The Executive shall not during his employment
with the Company and warrants to the Company that as at the date of this
agreement he is not (save as a representative of the Company or with the prior
written approval of the General Counsel or Chief Executive Officer) whether
directly or indirectly, paid or unpaid, be engaged or concerned in the conduct
of, be or become an employee, agent, partner, consultant or director of or
assist or have any financial interest in any other actual or prospective
business or profession which is similar to or in competition with the business
carried on by any Group Company or which may reasonably be thought by the
Company to interfere, conflict or compete with the proper performance of the
Executive’s obligations to the Group. The Executive may not hold any office as a
director or chairman of another company without the prior written consent of the
Company.  In any event, the Executive may not be the chairman of a FTSE 100
company or be a non-executive director of more than one such company.

 

14.2                           The Executive shall be permitted to hold shares
or securities of a company any of whose shares or securities are quoted or dealt
in on any recognised investment exchange provided that any such holding shall
not exceed one per cent of the issued share capital of the company concerned and
is held by way of bona fide investment only (“Investment”).

 

8

--------------------------------------------------------------------------------


 

14.3                           The Executive shall disclose to the Company any
matters relating to his spouse or civil partner (or anyone living as such),
their children, stepchildren, parents or any trust or firm whose affairs or
actions he controls which, if they applied to the Executive, would contravene
clauses 14.1 or 14.2 to the extent that he has actual knowledge of such matters.

 

15                                    INTELLECTUAL PROPERTY

 

15.1                           “Intellectual Property Rights” means any patents,
trade marks, service marks, design rights, registered designs, applications for
any of the foregoing, copyright, database rights, know-how and other similar
rights or obligations whether registrable or not in any country.

 

15.2                           The parties agree that any Intellectual Property
Rights in any material or invention that the Executive creates (or participates
in creating) in the course of business (“Company IPR”) shall vest in the
Company.

 

15.3                           The Executive hereby assigns to the Company with
full title guarantee and, when appropriate, by way of future assignment, all his
rights in the Company IPR for the full term thereof throughout the world.  The
Executive must complete whatever documents or take whatever action the Company
may request from time to time, both during and after the termination of the
Executive’s employment, to obtain any applicable registrations and to confirm
that all Company IPR vests in the Company.

 

15.4                           The Executive waives all moral rights (whether
arising under Chapter IV of the Copyright, Designs and Patents Act 1988 or
otherwise, to the extent permissible under law) in works to which clause 15.2
applies.

 

15.5                           The Executive hereby irrevocably appoints the
Company to be his attorney in his name and on his behalf to execute and do any
such instrument or thing and generally to use his name for the purpose of giving
to the Company or its nominee the full benefit of this clause.

 

16                                    CONFIDENTIALITY

 

16.1                           Without prejudice to his common law duties, the
Executive shall not (save in the proper course of his duties, as required by law
or as authorised by the Company) use or communicate to any person (and shall
prevent the use or communication of) any trade or business secrets or
confidential information of or relating to any Group Company (including but not
limited to details of actual or potential customers, employees, consultants,
suppliers, designs, products, product applications, trade arrangements, terms of
business, customer requirements, operating systems, sales information, marketing
information or strategies, manufacturing processes, software, disputes,
commission or bonus arrangements, pricing and fee arrangements and structures,
business plans, financial information, inventions, research and development
activities, personal or sensitive personal data and anything marked or treated
as confidential) which he creates, develops, receives or obtains while in the

 

9

--------------------------------------------------------------------------------


 

service of any Group Company.  This restriction shall continue to apply after
the termination of the Executive’s employment howsoever arising without limit in
time.

 

16.2                           Reference to confidential information in this
clause 16 shall not include information which is in the public domain at the
time of its disclosure or which comes into the public domain after its
disclosure otherwise than by reason of a breach of this agreement, information
which was already demonstrably known to the receiving party at the date of
disclosure and had not been received in confidence from the Company or
information which is required to be disclosed as a matter of law.  It shall
include information in the public domain for so long as the Executive is in a
position to use such information more readily than others who have not worked
for the Company.

 

16.3                           During his employment the Executive shall not
make (other than for the benefit of the Company) any record (whether on paper,
computer memory, disc or otherwise) relating to any matter within the scope of
the business of any Group Company or their customers and suppliers or concerning
its or their dealings or affairs or (either during his employment or afterwards)
use such records (or allow them to be used) other than for the benefit of the
relevant Group Company.  All such records (and any copies of them) shall belong
to the relevant Group Company and shall be handed over to the People Director by
the Executive on the termination of his employment or at any time during his
employment at the request of the Company.

 

16.4                           The Executive shall not during his employment
either directly or indirectly publish any opinion, fact or material on any
matter within the scope of the business of any Group Company (whether
confidential or not) without the prior written approval of the General Counsel
or Chief Executive Officer.

 

16.5                           Nothing in this clause shall prevent the
Executive from disclosing information which he is entitled to disclose under the
Public Interest Disclosure Act 1998 provided that the disclosure is made in the
appropriate way to an appropriate person having regard to the provisions of the
Act and he has first fully complied with the Company’s procedures relating to
such disclosures.

 

17                                    DATA PROTECTION

 

17.1                           In accordance with the Data Protection Act 1998,
the Group will hold and process the information it collects relating to the
Executive in the course of the Executive’s employment for the purposes of
employee administration, statistical and record keeping purposes.  This may
include information relating to the Executive’s physical or mental health.  Some
of the Executive’s information may be processed outside the European Economic
Area.  Such information will be treated confidentially and will only be
available to authorised persons.

 

17.2                           When dealing with data relating to the Company’s
business, the Executive is required to comply with the Company’s Data Protection
Policy as in effect from time to time, which can be obtained from the Group
Compliance Officer. In connection with any litigation, investigation or
government proceeding, the Executive may be required to appear as a witness, be
deposed and/or sign affidavits.  In addition, the Executive’s e-

 

10

--------------------------------------------------------------------------------


 

mail accounts used for any business purpose may be subject to search, in
accordance with applicable law.

 

18                                    DEDUCTIONS FROM SALARY

 

The Company reserves the right at any time during the Executive’s employment, or
on termination of this Agreement to deduct from salary any overpayment made
and/or monies owed to the Company by the Executive.  This includes but is not
limited to:

 

·                  any excess holiday;

 

·                  outstanding loans;

 

·                  advances;

 

·                  relocation costs;

 

·                  monies owed to the Company in connection with any Company
car, including parking fines and any related administration costs for which the
Executive is responsible and which are incurred in a vehicle provided by the
Company (either company vehicle or hire car) whilst in the Executive’s control;
and

 

·                  the cost of repairing any damage or loss to property provided
by the Company.

 

This clause will not apply to any sums or benefits due to the Executive by
virtue of the Executive’s membership of the Company Pension Plan.

 

19                                    HEALTH AND SAFETY

 

The Company is committed to ensuring, so far as reasonably practicable, that the
workplace of every employee is safe, does not pose a risk to health and does not
cause damage to the environment.  The Executive is therefore required to
familiarise himself with the responsibilities as outlined in the current
Company’s Health and Safety Policy, Environment Policy, Safety Standards booklet
(NT PO90) and Safety Information Sheets.  The current version is available on
the Group intranet site or can be obtained from the Health and Safety Group.

 

20                                    ENTITLEMENT TO WORK IN THE UK

 

The Executive’s employment is conditional upon the Executive being legally
entitled to live and work in the UK.  If the Executive’s status changes and the
Executive is no longer entitled to live or work in the UK, the Executive’s
employment will be terminated without notice or payment in lieu of notice.

 

21                                    MONITORING

 

The Executive acknowledges that the Company may monitor messages sent and
received via email, SMS, the Internet and voicemail systems to ensure that the

 

11

--------------------------------------------------------------------------------


 

Executive is complying with the Company’s policy for use by its employees of
these systems.

 

22                                    TERMINATION OF EMPLOYMENT

 

22.1                           The Company may at any time and in its absolute
discretion (whether or not any notice of termination has been given by the
Company or the Executive under clause 2 above) terminate the Executive’s
employment with immediate effect and make a payment in lieu of notice.  This
payment shall comprise the Executive’s basic salary (at the rate payable when
this option is exercised) together with the following benefits to the extent
that they would have been paid during the notice period:

 

·                                          car allowance

 

·                                          company pension contributions
(subject to the Executive making his contribution)

 

·                                          premium equivalent to the private
medical monies paid by the Company

 

and shall be subject to deductions for income tax and national insurance
contributions as appropriate (the “Payment in Lieu”).  The Executive will not,
under any circumstances, have any right to payment in lieu unless the Company
has exercised its option to pay in lieu of notice.

 

22.2                           The Company may pay any sums due under this
clause as one lump sum or in instalments over the period until the date on which
notice, if it had been served, would have expired.  If the Company chooses to
pay in instalments the Executive is obliged to seek alternative income over the
relevant period and to disclose the gross amount of any such income and any
relevant ancillary benefits to the Company.  The instalment payments shall then
be reduced by the amount of such income.

 

22.3                           The employment of the Executive may be terminated
by the Company without notice or payment in lieu of notice if the Executive:

 

22.3.1                                   is guilty of any serious misconduct
(including but not limited to any such act set out within the Company’s
disciplinary policy from time to time or in any code of conduct) or any other
conduct which affects or is likely to affect prejudicially the interests of any
Group Company to which he is required to render services under this Agreement;

 

22.3.2                                   fails or neglects efficiently and
diligently to discharge his duties or commits any serious or repeated breach or
non-observance by the Executive of any of the provisions contained in this
Agreement;

 

22.3.3                                   has an interim receiving order made
against him, becomes bankrupt or makes any composition or enters into any deed
of arrangement with his creditors;

 

12

--------------------------------------------------------------------------------


 

22.3.4                                   is convicted or charged with any
arrestable criminal offence (other than an offence under road traffic
legislation in the United Kingdom or elsewhere for which a fine or non-custodial
penalty is imposed);

 

22.3.5                                   is disqualified from holding office in
another company by reason of an order of a court of competent jurisdiction;

 

22.3.6                                   shall become of unsound mind or become
a patient under the Mental Health Act 1983;

 

22.3.7                                   is convicted of an offence under the
Criminal Justice Act 1993 in relation to insider dealings or under any other
present or future statutory enactment or regulations relating to insider
dealings;

 

22.3.8                                   is in violation of the rules and
regulations of the U.S. Securities and Exchange Commission or relevant U.S.
securities laws, or the rules and regulations of the NASDAQ Exchange or any
other exchange on which any Group Company’s securities may be listed;

 

22.3.9                                   ceases to be a director of the Company
otherwise than at the request of the Company;

 

22.3.10                             is no longer legally entitled to live and/or
work in the UK;

 

22.3.11                             does anything (in the course of his duties
or otherwise) which (in the reasonable opinion of the Company) does actually or
might reasonably be expected to bring himself or any Group Company into
disrepute; and/or

 

22.3.12                             acts in a way which is in the reasonable
opinion of the Company materially adverse to the interests of the Company.

 

22.4                           Any delay by the Company in exercising such right
to terminate shall not constitute a waiver thereof.

 

22.5                           Notwithstanding anything to the contrary in this
Agreement, the Company may assign the Executive’s employment to Virgin Media
Inc. (or its successor) or another Group Company reasonably comparable or
superior to the Company within the overall corporate structure and such
assignment will not constitute termination of employment hereunder and the
Executive agrees to execute any and all documents necessary or reasonable to
accomplish the foregoing.

 

23                                    SUSPENSION AND GARDEN LEAVE

 

23.1                           The Company may suspend the Executive on full pay
to allow the Company to investigate any complaint made against the Executive in
relation to his employment with the Company.

 

23.2                           Provided that the Executive continues to enjoy
his full contractual benefits and receive his pay in accordance with this
Agreement (provided, however, that

 

13

--------------------------------------------------------------------------------


 

consideration for a bonus under clause 7.4 and 7.5 is at the discretion of the
Compensation Committee), the Company may in its absolute discretion do all or
any of the following during the notice period or any part of the notice period,
after the Executive or the Company has given notice of termination to the other,
without breaching this Agreement or incurring any liability or giving rise to
any claim against it:

 

23.2.1                  exclude the Executive from the premises of the Group;

 

23.2.2                  require the Executive to carry out only specified duties
(consistent with his status, role and experience) or to carry out no duties;

 

23.2.3                  announce to any or all of its employees, suppliers,
customers and business partners that the Executive has been given notice of
termination or has resigned (as the case may be);

 

23.2.4                  prohibit the Executive from communicating in any way
with any or all of the suppliers, customers, business partners, employees,
agents or representatives of the Group until his employment has terminated
except to the extent he is authorised to do so by his manager in writing;

 

23.2.5                  require the Executive to resign his directorship of any
Group Company; and/or

 

23.2.6                  require the Executive to comply with any other
reasonable conditions imposed by any Group Company.

 

The Executive will continue to be bound by all obligations (whether express or
implied) owed to the Company under the terms of the Agreement or as an employee
of the Company.

 

23.3                           The Executive will not, without the prior written
consent of the General Counsel or Chief Executive Officer, be employed by or
provide services to any other person, firm or organisation whether paid or
unpaid save as previously permitted during the notice period.

 

24                                    TERMINATION AND RETURN OF COMPANY PROPERTY

 

24.1                           Upon the termination of this Agreement by
whatever means the Executive shall:

 

24.1.1                  immediately resign from his office as a director of the
Company and from such offices held by him in any Group Company without claim for
compensation; and

 

24.1.2                  immediately deliver to the Company all credit cards,
keys, computer media and other property, in whatever form, of or relating to the
business of any  Group Company which may be in his possession or under his power
or control.

 

14

--------------------------------------------------------------------------------


 

24.2                           If the Executive fails to comply with
clause 24.1.1 above the Company is hereby irrevocably authorised to appoint some
person in his name and on his behalf to sign and complete any documents or do
any thing necessary to give effect to this clause.

 

24.3                           The Executive shall not, without the consent of
the General Counsel or Chief Executive Officer at any time after the termination
of this Agreement represent himself still to be connected with any Group
Company.

 

25                                    RECONSTRUCTION OR AMALGAMATION

 

If the employment of the Executive under this Agreement is terminated by reason
of the liquidation of the Company for the purpose of reconstruction or
amalgamation and the Executive is offered employment with any concern or
undertaking resulting from the reconstruction or amalgamation on terms and
conditions not less favourable than the terms of this Agreement then the
Executive shall have no claim against any Group Company in respect of the
termination of his employment under this Agreement.

 

26                                    RESTRICTIONS AFTER EMPLOYMENT

 

26.1                           Definitions

 

In this clause the following words shall have the following meanings:

 

“Area”

 

the area constituting the market of any Relevant Group Company for the Services
and the Products in the period of 12 months  prior to the Termination Date and
with which area the Executive was materially concerned at any time during the
said period of 12 months;

 

“Customer”

 

any Person to whom any Relevant Group Company supplied  the Services  and the
Products for business use during the 12 months preceding the Termination Date
and with whom at any time during such period the Executive was materially
concerned or had personal contact in the course of his employment;

 

“Key Employee”

 

any person who immediately prior to the Termination Date was an employee or
consultant of any Relevant Group Company occupying a senior or managerial
position who was likely to be:

 

(i)                                     in possession of confidential
information belonging to any Relevant Group Company; or

 

(ii)                                  able to influence the customer
relationships or trade connections of any Relevant Group Company,

 

15

--------------------------------------------------------------------------------


 

with whom the Executive worked closely at any time during the period of 12
months prior to the Termination Date;

 

“Person”

 

includes any company, firm, organisation or other entity;

 

“Products”

 

products which are competitive with those supplied by any Relevant Group Company
in the 12 months prior to the Termination Date and with the supply of which the
Executive was materially concerned at any time during the said 12 months;

 

“Prospective Customer”

 

any Person with whom any Relevant Group Company had negotiations or discussions
regarding the possible supply of the Services and or the Products for business
use during the 12 months immediately preceding the Termination Date and with
whom at any time during such period the Executive was materially concerned or
had personal contact in the course of his employment;

 

“Relevant Group Company”

 

any Group Company (and, if applicable, its predecessors in business) for which
the Executive performed services or in which he held office at any time during
the 12 months prior to the Termination Date;

 

“Services”

 

services which are competitive with those supplied by any Relevant Group Company
in the 12 months  prior to the Termination Date and with the supply of which the
Executive was materially concerned at any time during the said 12 months period;

 

“Supplier”

 

any Person who was a supplier of services or goods to the Relevant Group Company
in connection with business use for the operation of the business (as opposed to
the administrative support of such operation) in the 12 months  prior to the
Termination Date and with which the Executive was materially concerned or had
personal contact at any time during the said 12 months  period; and

 

“Termination Date”

 

the date on which the employment terminates.

 

26.2                           The Executive covenants to the Company (for
itself and as trustee for each Group Company) that:

 

16

--------------------------------------------------------------------------------


 

26.2.1                  Non-competition

 

the Executive shall not for a period of 12 months from the Termination Date in
the Area and in competition with any Relevant Group Company directly or
indirectly be engaged, interested or concerned:

 

(a)                                  in any business which provides the Products
and the Services; and

 

(b)                                 with the supply of the Products and the
Services to any Customer or Prospective Customer.

 

For this purpose, the Executive is concerned in a business if:

 

(i)                                     he carries it on as principal or agent;
or

 

(ii)                                  he is a partner, director, employee,
secondee, consultant or agent in, of or to any Person who carries on the
business; or

 

(iii)                               subject to clause 14 above, he has any
direct or indirect financial interest (as shareholder or otherwise) in any
Person who carries on the business.

 

26.2.2                  Non-solicitation

 

the Executive shall not for a period of 12 months from the Termination Date and
in competition with any Relevant Group Company directly or indirectly:

 

(a)                                  canvass or solicit business from, approach
or endeavour to entice away any Customer or Prospective Customer in respect of
the supply of the Products and the Services;

 

(b)                                 seek to do business or deal with any
Customer or Prospective Customer in the Area in respect of the supply of the
Products and the Services;

 

(c)                                  canvass or solicit business from, make an
approach to or endeavour to entice away any Supplier of any Relevant Group
Company;

 

(d)                                 accept employment with or act as consultant
for any Customer or Prospective Customer.

 

26.2.3                  Non-poaching

 

the Executive shall not for a period of 12 months after the Termination Date
solicit the employment or engagement of any Key Employee in a business which is
in competition with any Relevant Group Company (whether or not such person would
breach their contract of employment or engagement by reason of their leaving the
service of the business in which they work).

 

17

--------------------------------------------------------------------------------

 

26.3

The restrictions in this clause are considered by the parties to be reasonable
and the validity of each sub-clause shall not be affected if any of the others
is invalid. If any of the restrictions are void but would be valid if some part
of the restriction were deleted, the restriction in question shall apply with
such modification as may be necessary to make it valid.

 

 

26.4

The Executive acknowledges that the provisions of this clause are no more
extensive than is reasonable to protect the Relevant Group Company.

 

 

26.5

If the Executive is suspended from work under the provisions of clause 23.1 or
sent on Garden Leave under clause 23.2, the Company may, at its sole discretion,
agree that the period of time during which the non-competition restriction
contained in clause 26.2.1 is enforceable, starts to run from the date of the
suspension or date when the Executive was sent on Garden Leave, and not from the
Termination Date.

 

 

26.6

The Executive acknowledges that each and every restriction contained within this
clause is intended by the parties to apply after the Termination Date whether
termination is lawful or otherwise. The restrictions, which are acknowledged to
be ancillary in nature, will apply even where the termination results from a
breach of a provision within this Agreement.

 

 

26.7

The Executive will (at the request and cost of the Company) enter into a direct
agreement with any Group Company under which he will accept restrictions
corresponding to the restrictions contained in this clause (or such as will be
appropriate in the circumstances) in relation to such Group Company.

 

 

27

SEVERABILITY

 

 

 

If any of the provisions of this Agreement become invalid or unenforceable for
any reason by virtue of applicable law the remaining provisions shall continue
in full force and effect and the Company and the Executive hereby undertake to
use all reasonable endeavours to replace any legally invalid or unenforceable
provision with a provision which will promise to the parties (as far as
practicable) the same commercial results as were intended or contemplated by the
original provision.

 

 

28

THIRD PARTIES

 

 

28.1

any Group Company shall have the right to enforce the provisions of this
Agreement pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

 

28.2

save as provided in clause 28.1 above, a person who is not a party to this
Agreement shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any provision of this Agreement.

 

 

29

NOTICES

 

 

29.1

Any notice required or permitted to be given under this Agreement shall be given
in writing delivered personally or sent by first class post pre-paid recorded
delivery (air mail if overseas) or overnight courier or by facsimile to the
party due to receive such

 

18

--------------------------------------------------------------------------------


 

 

notice, in the case of the Company, to: Virgin Media Limited, Media House,
Bartley Wood Business Park, Hook, Hampshire, RG27 9UP and marked for the
attention of the Chief People Officer with a copy to the General Counsel at the
same address and, in the case of the Executive, such address as he may have
notified to the Company in accordance with this clause or such address as may be
included in the Group’s payroll system.

 

 

29.2

Any notice delivered personally or by overnight courier shall be deemed to be
received when delivered to the address provided in this Agreement and any notice
sent by pre-paid recorded delivery post shall be deemed (in the absence of
evidence of earlier receipt) to be received 2 days after posting and in proving
the time of despatch it shall be sufficient to show that the envelope containing
such notice was properly addressed, stamped and posted. A notice sent by
facsimile shall be deemed to have been received on receipt by the sender of
confirmation in the transmission report that the facsimile had been sent.

 

 

30

STATUTORY INFORMATION

 

 

 

Schedule 2 to this Agreement sets out information required to be given to the
Executive by the Employment Rights Act 1996.

 

 

31

MISCELLANEOUS

 

 

31.1

This Agreement is governed by and shall be construed in accordance with the laws
of England and Wales.

 

 

31.2

The parties to this Agreement submit to the exclusive jurisdiction of the
English courts.

 

 

31.3

This Agreement contains the entire understanding between the parties and
supersedes all previous agreements and arrangements (if any) relating to the
employment of the Executive by the Company (which shall be deemed to have been
terminated by mutual consent).

 

 

31.4

This Agreement may be executed by counterparts, which together shall constitute
one agreement. Either party may enter into this Agreement, by executing a
counterpart and this Agreement shall not take effect until it has been executed
by both parties. Delivery of an executed counterpart of a signature page by
facsimile shall take effect as delivery of an executed counterpart of this
Agreement provided that the relevant party shall give the other the original of
such page as soon as reasonably practicable thereafter.

 

 

32

CHANGES TO TERMS AND CONDITIONS

 

 

 

The Company reserves the right to amend the Executive’s terms set out within
this Agreement and policies from time to time. The Executive will be given not
less than four weeks notice of any such change. The Executive will be deemed to
have

 

19

--------------------------------------------------------------------------------


 

 

accepted these changes should the Company have received no objection before the
end of the four week period

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Statement of Particulars Pursuant to the Employment Rights Act 1996

 

1

The Executive’s period of continuous employment commenced on 17th March 2008.

 

 

2

The Executive will be contracted into the Second State Pension unless the
Executive opts to contract out.

 

 

3

The Company’s policies and procedures on disciplinary and grievance matters are
available on the Company’s intranet and/or from HR (insofar as they are not
varied by this Agreement). The policies constitute Company guidelines and do not
form any part of the Service Agreement. Any grievance which the Executive wishes
to exercise should be raised in writing with the Chief Executive Officer unless
the grievance involves the Chief Executive Officer in which case the grievance
should be raised in writing in the first instance with the Chief People Officer.
Any disciplinary action taken by the Company will be dealt with by the Chief
Executive Officer or such other person as may be directed by the Chief People
Officer. The Company reserves the right to substitute persons at a senior level
within the Company to conduct any aspect of the disciplinary or grievance
procedure should it be appropriate. If the Executive is dissatisfied with any
disciplinary decision or any decision to dismiss him, he can within five
(5) working days of that decision appeal to the Company (unless the Executive is
notified in any separate communication of the person to whom he may appeal)
whose decision shall be final and binding.

 

 

4

The Executive may be required to work overseas for periods when reasonably
required. In such circumstances, the terms of the International Assignment
Policy will apply which is available from the Company upon request.

 

 

5

The Company is not a party to any collective agreement which affects the
Executive’s employment.

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Certificate of Compliance

 

I have read and understand the Code of Conduct and have complied and will
continue to comply with it (together with any other Codes or policies that may
apply to my role from time to time).  I have not acted in any way contrary to
the best interests of the Company.  Any exceptions to the Code of Conduct (and
any other policies) and disclosures required by the Code and such policies are
set forth below:

 

I will promptly report the details of any future non-compliance with the
above-mentioned Code (and any associated policies) to my immediate manager so
that its extent and significance can be considered.

 

 

Dated:

10 July 2009

 

 

Signed:

/s/ Andrew Barron

 

 

 

 

Andrew Barron

 

22

--------------------------------------------------------------------------------


 

IN WITNESS whereof this document has been executed and delivered on the date
first before written.

 

 

SIGNED and DELIVERED as a DEED by

}

 

VIRGIN MEDIA LIMITED acting by

}

 

 

}

 

 

}

 

/s/ Elisa Nardi

in the presence of :-

}

 

 

 

}

 

Director / Authorised Attorney

 

 

Signed

/s/ Angie Hill

 

 

 

 

 

Name

Angie Hill

 

 

 

 

 

 

Address

Virgin Media

 

Media House

 

Bartley Wood Business Park

 

Hook, Hampshire RG27 9UP

 

 

Occupation

P.A.

 

23

--------------------------------------------------------------------------------


 

Signed as a Deed by Andrew Barron in the presence of:

 

 

/s/ Andrew Barron

 

 

 

 

 

Andrew Barron

 

 

 

 

 

The Executive

 

 

 

 

 

 

Witness signature:

 

/s/  F. Hillman

 

 

 

Name:

 

F. Hillman

 

 

 

Address:

 

[Intentionally Omitted]

 

 

 

Occupation:

 

Personal Assistant

 

24

--------------------------------------------------------------------------------
